Citation Nr: 0005557	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for a service-connected right 
knee disability, currently evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1981, and from March 1981 to May 1984.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1994 RO decision which granted service connection 
and a 10 percent rating for a right knee disability; the 
veteran appealed for a higher rating.  In an October 1995 
decision, the RO assigned a 20 percent rating for the 
service-connected right knee disability.  The veteran 
requested personal hearings before an RO hearing officer and 
before a member of the Board.  By a statement dated in May 
1998, he withdrew his request for a Board hearing.  In June 
1998, the Board remanded the case to the RO for an RO 
hearing.  An RO hearing was scheduled, but the veteran failed 
to report for such hearing.  The case was subsequently 
returned to the Board.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritis with full extension to 0 degrees and 
minimal limitation of flexion (ranging from 110 to 140 
degrees), and there is no more than slight recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

A criteria for a rating in excess of 20 percent for a right 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1980 to 
March 1981, and from March 1981 to May 1984.  A review of his 
service medical records shows that he was treated for a right 
knee injury.

At a May 1994 VA orthopedic examination, the veteran reported 
that he injured his right knee during service.  He reported 
post-service treatment for a right knee disability, including 
surgery on the anterior cruciate ligament (ACL) in 1985 and 
reconstructive surgery in 1992.  He stated that both 
operations were performed by private doctors.  He complained 
of right knee stiffness in the early morning, and said he had 
swelling if he walked and worked for eight hours.  He 
reported no current treatment for the knee condition.  On 
examination of the right knee, there was a well-healed four-
inch surgical scar on the suprapatellar region.  There was 
palpable, inaudible crepitus when the knee was hyperflexed.  
There was mild deformity of the knee, and there was no 
swelling, heat, subluxation, lateral instability, or 
nonunion.  Range of motion was from 0 to 140 degrees.  The 
veteran could squat and arise without pain or discomfort in 
the right knee.  The examiner noted than an X-ray study 
showed mild medial joint space narrowing of the right knee, 
with osteophytes noted laterally.  There was a metallic screw 
through the distal femur and two staples over the proximal 
tibia.  The diagnosis was history of sprain of the right 
knee, followed by ACL surgery in 1985, and further surgery in 
1992.  The examiner stated that the veteran had mild 
degenerative joint disease of the right knee, with the 
expected post-operative changes, including a screw in the 
distal femur and staples in the proximal tibia.

In May 1994 decision, the RO granted service connection and a 
10 percent rating for post-operative residuals of a sprain of 
the right knee, with mild degenerative joint disease.

By a statement dated in June 1994, the veteran asserted that 
his right knee disability was manifested by constant swelling 
and fluid in the knee, which resulted in pain if he stood for 
long periods of time.  He stated that he wore a custom-fitted 
knee brace.

By a statement dated in September 1994, the veteran 
reiterated many of his assertions.  He complained of frequent 
pain and swelling of the right knee, and said his knee locked 
up when he walked.  He asserted that a 30 percent rating 
should be assigned for his service-connected right knee 
disability.

At a December 1994 VA orthopedic examination, the veteran 
complained of intermittent swelling of the right knee.  He 
also complained of right knee pain, and said that if he stood 
for long periods of time, his knee swelled, and if he walked 
for a long time, the knee felt as if it were about to lock 
up.  He stated that he wore a knee brace almost constantly.  
He stated that he was not taking any medication for this 
condition.  On examination of the right knee, there was a 
well-healed surgical incision on the anterior aspect.  There 
was crepitance on range of motion, and bogginess involving 
the synovium of the right knee.  The outline of the femoral 
condyle was quite pronounced.  Range of motion was from 0 to 
110 degrees.  There was no medial or lateral laxity, but 
there was a positive Lachman's test which was graded from 1+ 
to 2+.  The examiner noted that an X-ray study showed staples 
in the proximal tibia and a screw in the intramedullary canal 
of the distal femur, and a tunnel; and such findings were 
compatible with a reconstruction of the ACL.  The X-ray study 
showed widespread degenerative changes involving all three 
compartments, especially involving the patellofemoral 
compartment and the lateral compartment of the knee.  The 
diagnostic impression was that the veteran had an ACL 
deficiency and underwent a reconstruction, but still had a 
degree of insufficiency and had developed post-traumatic 
arthritis and limitation of motion.

In an October 1995 decision, the RO assigned a 20 percent 
rating for the service-connected right knee disability, and 
characterized the disability as post-operative residuals of a 
sprain of the right ACL, with widespread post-traumatic 
arthritis and limitation of motion.

By a statement dated in December 1995, the veteran reiterated 
many of his assertions.  He said his right knee disability 
was manifested by severe pain, lack of flexibility, and 
locking, swelling, and popping.  He requested that another VA 
examination be scheduled.

A February 1996 memorandum from a VA Medical Center (VAMC) 
indicates that the veteran failed to report for a scheduled 
VA examination.

By a statement received in April 1996, the veteran said that 
he missed his scheduled VA examination since he moved to New 
Jersey, and requested that his VA examination be rescheduled.

At an August 1996 VA orthopedic examination, the veteran 
reported that he had new onset locking of his right knee in 
the past six weeks, and also complained of swelling of the 
knee.  He stated that his knee brace was lost in his recent 
move.  On examination, the veteran had an antalgic gait on 
the right lower extremity.  On examination of the right knee, 
there was a midline surgical scar consistent with an ACL 
repair, and arthroscopic portal scars.  There was a moderate 
to large-sized joint effusion, the knee was slightly warm, 
and there was full range of motion, with crepitus of moderate 
degree.  There was a definite end-point on the Lachman's 
examination, and meniscal signs were negative.  An X-ray 
study showed the presence of screws in the distal femur and 
staples in the proximal tibia with ACL repair.  A magnetic 
resonance imaging study (MRI) showed the posterior horn of 
the lateral meniscus; the findings were consistent with a 
partial meniscectomy versus an extensive complex tear.  There 
were post-surgical changes of the ACL.  There was 
transcompartmental osteoarthritis (degenerative joint 
disease) involving the lateral compartment, and a large joint 
effusion.  The diagnoses were probable internal derangement 
of the right knee with synovitis, status post ACL 
reconstructive surgery; post-traumatic arthritis of the right 
knee (of mild to moderate intensity); synovitis of the right 
knee; and no MRI evidence of a re-tear of the ACL graft; the 
ACL graft was potent.

At an August 1997 VA orthopedic examination, the veteran 
complained of swelling and locking of the right knee.  On 
examination, the veteran had a mild antalgic gait on the 
affected right lower extremity.  Inspection of the knee 
revealed a well-healed anterior surgical scar consistent with 
ACL repair, and well-healed arthroscopic portal scars.  There 
was moderate joint effusion, and range of motion was from 0 
to 130 degrees.  There was some pain on full flexion.  ACL 
stability was good on performance of the Lachman's test and 
the anterior drawer sign.  Medial and lateral stability were 
also good.  The meniscal sign tests, with lateral palpation 
of the joint line, were uncomfortable for the veteran.  The 
examiner stated that medially, the veteran did not complain 
of pain.  McMurray's sign was negative.  The diagnosis was 
post-traumatic arthritis of the right knee of mild to 
moderate severity status post ACL tear with subsequent 
repair, and associated pain.  The examiner stated that with 
pain in the knee, the veteran's motion would be limited 
somewhat, but noted that range of motion was within normal 
limits currently.  He stated that with pain, the veteran's 
range would be somewhat less, but would still be functional 
enough to allow him to ambulate and climb stairs.  He stated 
that with pain, there could be some weakened movement and 
excessive fatigability, but not to the point that the knee 
would be grossly unstable.

A memorandum from a VAMC dated in September 1997 reflects 
that the veteran failed to report for VA examinations 
scheduled in August 1997 and September 1997.

VA outpatient treatment records dated in 1997 are negative 
for treatment of a right knee disability.

In a written presentation dated in May 1998, the veteran's 
representative asserted that a separate rating should be 
assigned for the veteran's arthritis of the right knee.

In February 1999, the veteran requested that a VA examination 
scheduled for the following day be rescheduled.

A February 1999 memorandum from a VAMC indicates that the 
veteran failed to report for a scheduled VA examination.

An April 1999 memorandum from a VAMC indicates that the 
veteran failed to report for a scheduled VA examination.

A May 1999 report of contact reflects that the veteran 
requested that his VA examination be rescheduled, as he did 
not receive notice of this examination until the day of the 
appointment.

By a letter to the veteran dated in June 1999, the RO advised 
him that another VA examination was being scheduled, and 
stated that if he failed to report for such examination, his 
claim would be evaluated based on the evidence of record.

By a letter received in July 1999, the veteran stated that he 
moved to Virginia.

An October 1999 memorandum from a VAMC indicates that the 
veteran failed to report for a scheduled VA examination.

In a February 2000 written presentation, the veteran's 
representative asserted that the veteran's claim should be 
remanded to the RO for another VA examination, and said the 
veteran should be given notice of the consequences of a 
failure to report for such.


II.  Analysis

The veteran's claim for a rating in excess of 20 percent for 
his service-connected right knee disability is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence to the extent possible, and there is 
no further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that the 
veteran failed to report for several VA examinations, and was 
advised of the consequences of such failure.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Governing regulation provides that his 
claim must therefore be reviewed based on the evidence of 
record.  38 C.F.R. § 3.655.  Hence, a remand to schedule 
another VA examination, as requested by the veteran's 
representative, is not in order.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A knee impariment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 4.71a, Code 
5257.

The Board notes that the veteran's right knee disability 
includes traumatic arthritis. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is at 
least some limitation of motion, but which would not be rated 
compensable under a limitation-of-motion code, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints affected by arthritis.  Further, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (Codes 5003-
5010) and for instability of a knee (Code 5257).  VAOPGCPREC 
9-98 and 23-97. For a knee disability rated under Code 5257 
to warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC     9-
98.

The medical evidence shows that the veteran has arthritis 
with slight limitation of flexion of the right knee.  At the 
May 1994 VA examination, the right knee had extension to 0 
degrees and flexion to 140 degrees.  This is full range of 
motion.  38 C.F.R. § 4.71, Plate II.  At the December 1994 VA 
examination, right knee range of motion was from 0 to 110 
degrees.  At the August 1996 VA examination, right knee range 
of motion was full.  At the August 1997 VA examination, right 
knee range of motion was from 0 to 130 degrees, with some 
pain on full flexion.  At the most recent VA examination in 
August 1997, the examiner opined that with pain, the 
veteran's range would be somewhat less, but would still be 
functional enough to allow him to ambulate and climb stairs.  
He stated that with pain, there could be some weakened 
movement and excessive fatigability, but not to the point 
that the knee would be grossly unstable.  

The medical evidence does not show that the veteran has a 
compensable degree of limitation of motion of the right knee 
if strictly rated under the provisions of Codes 5260 and 
5261.  However, the presence of arthritis and at least 
minimal limitation of flexion supports a 10 percent rating 
under Codes 5003 and 5010.  Additional limitation of motion 
due to pain on use or during flare-ups, to the extent 
required for a rating higher than 10 percent, is not shown.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The medical evidence generally shows no laxity of the 
veteran's right knee ligaments and that he has good stability 
of the knee.  There are some conflicting findings of a 
positive Lachman's sign (for lateral instability).  Overall, 
the evidence depicts no more than slight recurrent 
subluxation or lateral instability of the right knee.  Such 
supports no more than a 10 percent rating under Code 5257.

In sum, the right knee disability may be rated 10 percent 
based on arthritis with minimal limitation of motion, plus 10 
percent for instability.  This combines (38 C.F.R. § 4.25) to 
20 percent, which is the current disability rating. 

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
service-connected right knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating higher than 20 percent for a service-connected right 
knee disability is denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

